UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21652 Fiduciary/Claymore MLP Opportunity Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices)(Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: November 30 Date of reporting period: June 1, 2011 - August 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. FMO Fiduciary/Claymore MLP Opportunity Fund Portfolio of Investments August 31, 2011 (unaudited) Number of Shares Description Value Long-Term Investments - 165.7% Common Stocks - 0.6% Oil and Gas Production - 0.6% Abraxas Petroleum Corp.(a) (b) (c) $ 2,788,582 (Cost $2,468,889) Principal Amount Description Value Term Loans - 0.0% * Clearwater Subordinated Note NR(a) (b) (c) (d) (Cost $794,736) Number of Shares Description Value Master Limited Partnerships - 165.1% Coal - 5.8% Alliance Holdings GP, LP Alliance Resource Partners, LP Natural Resource Partners, LP Oxford Resource Partners, LP(e) Diversified Gas Infrastructures - 82.7% American Midstream Partners, LP Chesapeake Midstream Partners, LP Copano Energy, LLC(e) Crestwood Midstream Partners, LP Crestwood Midstream Partners, LP, Class C(a) (b) (c) (f) DCP Midstream Partners, LP(e) El Paso Pipeline Partners, LP(e) Energy Transfer Equity, LP(e) Energy Transfer Partners, LP(e) Enterprise Products Partners, LP(e) Exterran Partners, LP(e) MarkWest Energy Partners, LP(e) ONEOK Partners, LP(e) PAA Natural Gas Storage, LP Regency Energy Partners, LP(e) Targa Resources Partners, LP(e) TC PipeLines, LP(e) Western Gas Partners, LP(e) Williams Partners, LP(e) Marine Transportation - 3.0% Teekay Offshore Partners, LP (Marshall Islands)(e) Midstream Oil Infrastructure - 57.7% Buckeye Partners, LP, Class B(a) (b) (c) (f) Enbridge Energy Management, LLC(a) (f) Enbridge Energy Partners, LP(e) Genesis Energy, LP(e) Holly Energy Partners, LP(e) Kinder Morgan Management, LLC(a) (e) (f) Magellan Midstream Partners, LP(e) NuStar GP Holdings, LLC(e) Oiltanking Partners, LP Plains All American Pipeline, LP(e) Sunoco Logistics Partners, LP TransMontaigne Partners, LP Oil and Gas Production - 6.7% EV Energy Partners, LP(e) Pioneer Southwest Energy Partners, LP(e) Propane - 9.2% Inergy, LP(e) NGL Energy Partners, LP Suburban Propane Partners, LP(e) Total Master Limited Partnerships - 165.1% (Cost $463,442,773) Total Long-Term Investments - 165.7% (Cost $466,706,398) Short-Term Investments - 2.0% Number of Shares Description Value Money Market - 2.0% Dreyfus Treasury & Agency Cash Management - Investor Shares (Cost $9,505,426) Total Investments - 167.7% (Cost $476,211,824) Liabilities in excess of Other Assets - (27.8%) Borrowings - (39.9% of Net Assets or 23.8% of Total Investments) Net Assets- 100.0% LLC - Limited Liability Company LP - Limited Partnership * Represents less than 0.1% of net assets. (a) Non-income producing security. (b) Security is restricted and may be resold only in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2011, restricted securities aggregate market value amounted to $51,368,751 or 10.8% of net assets. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $51,368,751 which represents 10.8% of net assets. (d) Company has filed for protection in federal bankruptcy court. (e) All or a portion of these securities have been physically segregated in connection with swap agreements or as collateral for borrowings outstanding.As of August 31, 2011, the total amount segregated was $493,911,413. (f) While non-income producing, security makes regular in-kind distributions See previously submitted notes to financial statements for the period ended May 31, 2011. % of Long-Term Sector Investments Diversified Gas Infrastructure 49.9% Midstream Oil Infrastructure 34.8% Propane 5.6% Oil and Gas Production 4.4% Coal 3.5% Marine Transportation 1.8% At August 31, 2011, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments $ Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability.There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund has adopted the Accounting Standards Update, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2)on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reasons(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees.The Fund values Level 2 derivatives using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and interest rate fluctuations. The fair value estimate for the Fund's Level 3security wasdetermined in good faith by the Pricing Committee pursuant to the Valuation Procedures established in good faith by management and approved by the Board of Trustees.There were various factors considered in reaching fair value determination including, but not limited to, the following: type of security, analysis of the company's performance, and the present value of the the potential future earnings of the investment. The following table represents the Fund's investmentsby caption and by level within the fair value hierarchy as of August 31, 2011. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $
